Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 07, 2021

The Court of Appeals hereby passes the following order:

A21D0253. THEODORE HARRIS et al. v. JONATHAN FAIN et al.

      On February 12, 2021, the trial court entered an order awarding attorney fees
under OCGA § 9-15-14 to the defendants in this case. On March 16, 2021, the
plaintiff and his counsel filed an application for discretionary review in this Court.
We lack jurisdiction because the application is untimely.
      An application for discretionary review must be filed within 30 days of entry
of the judgment or trial court order sought to be appealed. OCGA § 5-6-35 (d); Court
of Appeals Rule 31 (a). The requirements of OCGA § 5-6-35 are jurisdictional, and
this Court cannot accept an application for appeal not made in compliance therewith.
Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Because this application
was filed 32 days after entry of the order sought to be appealed,1 it is untimely, and
we lack jurisdiction to consider it. This application is therefore DISMISSED.




      1
        In this case, the thirtieth day fell on Sunday, March 14, 2021. Accordingly,
the deadline for filing this application was Monday, March 15, 2021. See OCGA §
1-3-1 (d) (3); Court of Appeals Rule 3.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/07/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.